Citation Nr: 1137696	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.  

This case was previously before the Board in May 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to an increased disability evaluation.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In this regard, the Board notes that the Veteran contends that his service-connected bipolar disorder is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded VA examinations in July 2007 and July 2008, and that copies of those examination reports are associated with his claims file.  Nevertheless, the Veteran indicates that his bipolar disorder has continued to worsen since his most recent examination.  Moreover, the Board notes that the Veteran's prior VA examinations and recent VA treatment records indicate that the Veteran experiences difficulties in occupational functioning, but finds that it is unclear from the medical evidence of record whether the Veteran's occupational limitations are due to his service-connected bipolar disorder.  Of note, the Veteran's VA examination reports indicate that the Veteran has bipolar disorder, as well as a nonservice-connected personality disorder with schizoid and paranoid features, but did not distinguish whether the Veteran's occupational difficulties are related to his service-connected bipolar disorder or his nonservice-connected personality disorder; to the contrary, the July 2008 VA examiner discussed only the combined impact of the Veteran's personality disorder and service-connected bipolar disorder.  Further delineation between symptomatology related to the Veteran's service-connected bipolar disorder and those symptoms related to his nonservice-connected personality disorder would aid in deciding this case.   See  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so).  

As such, more recent objective characterizations of his service-connected bipolar disorder and its associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected bipolar disorder.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his bipolar disorder, versus any other nonservice-connected disabilities.

The examiner should also assign an Axis V diagnosis, Global Assessment of Functioning (GAF) score, consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  This includes, if possible, sorting what measure of the GAF score is attributable to the service-connected bipolar disorder versus other conditions (whether mental and/or physical).  If it is not possible to make this differentiation, please expressly indicate this and explain why this cannot be done.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

2.  Following completion of the above, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


